
	

113 HR 1441 IH: Electronic Life Safety and Security Systems Federal Background Check Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1441
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Luetkemeyer (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for background checks of persons working in
		  the electronic life safety and security systems industry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Life Safety and Security
			 Systems Federal Background Check Act of 2013.
		2.Electronic life
			 safety and security systems Federal background checks
			(a)FindingsCongress
			 finds the following:
				(1)The electronic
			 life safety and security systems industry performs critical security
			 installation and protection for much of the infrastructure in the United States
			 and provides commercial buildings, public agencies and residences with alarm
			 and security systems that are an important part of homeland security and
			 anti-crime and terrorist prevention.
				(2)The electronic
			 life safety and security systems industry includes central monitoring stations
			 and individual employer-owned companies and other private sector businesses
			 that install alarm and security systems in infrastructure of the United
			 States.
				(3)Some States do not
			 provide for any licensing or regulation requirement that includes a State or
			 Federal background check on employees of the companies involved in the
			 electronic life safety and security systems industry.
				(4)Many employees in
			 the electronic life safety and security systems industry travel across State
			 lines to install systems and may or may not be required to undergo Federal
			 background checks as a condition of employment and in some cases there may be
			 background check requirements at the State level or duplicated background
			 checks at the county or city levels.
				(b)DefinitionsIn this section:
				(1)Electronic life
			 safety and security systems industryThe term electronic life safety and
			 security systems industry means businesses that provide electronic life
			 safety and security systems installation and central monitoring of fire and
			 burglar alarm systems to public or private entities, including fire alarms,
			 burglar alarms, smoke detection, closed-circuit TV, biometric systems, access
			 control systems, personal emergency response systems, and other crime
			 prevention systems.
				(2)EmployeeThe term employee means an
			 individual employed in the electronic life safety and security systems
			 industry.
				(3)Prospective
			 employeeThe term prospective employee means an
			 individual seeking employment in the electronic life safety and security
			 systems industry.
				(4)Covered
			 entityThe term “covered
			 entity” means any employer in the electronic life safety and security systems
			 industry.
				(c)PurposeThe purpose of this section is to
			 facilitate widespread access to State and national criminal history background
			 checks, not otherwise authorized by Federal or State law, on employees and
			 prospective employees in the electronic life safety and security systems
			 industry.
			(d)Establishment of
			 background check
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Attorney General shall establish a method to permit covered
			 entities to request a fitness determination by a governmental entity based on
			 State and Federal fingerprint-based criminal history background checks, in
			 accordance with the information contained in records acquired under section 534
			 of title 28, United States Code.
				(2)DutiesThe Attorney General shall—
					(A)inform covered
			 entities about how to request background checks—
						(i)for
			 covered entities located in a State with a qualified State program, as
			 determined by the Attorney General, by referring the covered entities to the
			 State authorized agency; and
						(ii)for
			 covered entities located in a State without a qualified State program, as
			 determined by the Attorney General, by providing information on alternative
			 methods of obtaining a background check;
						(B)complete a check
			 of the national criminal history records system;
					(C)establish
			 procedures for the secure receipt of criminal history records;
					(D)make
			 determinations regarding whether the criminal history records received in
			 response to a background check conducted under this section indicate, that the
			 employee or prospective employee has a criminal history that may bear on the
			 employee’s or prospective employee’s fitness for employment in the electronic
			 life safety and security systems industry, based on whether the employee or
			 prospective employee has, during the 10-year period before the background check
			 is conducted, been convicted of or imprisoned for a felony or an offense
			 involving dishonesty or false statement or the use of force against the person
			 of another; and
					(E)convey to the
			 covered entity requesting the background check, the fitness determination of
			 the employee or prospective employee.
					(3)Provision of
			 records to employees and prospective employees and opportunity to challenge or
			 withdraw consent
					(A)In
			 generalWhen the Attorney
			 General makes a determination under paragraph (2) that an employee’s or
			 prospective employee’s criminal history may bear on that employee’s or
			 prospective employee’s fitness for employment, the Attorney General shall
			 provide the employee or prospective employee with the criminal history records
			 of the employee or prospective employee and a detailed notification of the
			 rights of the employee or prospective employee under this paragraph.
					(B)Opportunity to
			 challenge or withdraw consentAn employee or prospective employee
			 described in subparagraph (A) may challenge the accuracy or completeness of any
			 information in the criminal history record or to withdraw consent to
			 participate in the fitness determination under procedures the Attorney General
			 shall establish.
					(4)FeesThe
			 Attorney General shall collect from an employer requesting a fitness
			 determination under this section a fee to offset the costs of carrying out the
			 duties described in this section, including this subsection, in an amount equal
			 to the sum of the actual cost of conducting the fitness determination and other
			 criteria.
				(e)Privacy of
			 information
				(1)Prohibition on
			 unauthorized disclosure or use of criminal history recordsExcept
			 for an employee or prospective employee, any entity or individual authorized to
			 receive or transmit fingerprints or criminal history records under this
			 section—
					(A)shall use the
			 fingerprints, criminal history records, or information in the criminal history
			 records only for the purposes specifically set forth in this section;
			 and
					(B)shall maintain
			 adequate security measures to ensure the confidentiality of the fingerprints,
			 the criminal history records, and the information in the criminal history
			 records.
					(2)ComplianceThe
			 Attorney General shall issue regulations—
					(A)to ensure the
			 enforcement of the nondisclosure requirements under paragraph (1) and to
			 provide for appropriate sanctions in the case of violations of the
			 requirements; and
					(B)to ensure the
			 non-retention of fingerprints and records obtained under this section by
			 entities outside the Department of Justice for periods longer than those
			 necessary to carry out the functions for which the records were
			 obtained.
					
